DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	Claims 1-3, 5-16, 18-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim, US 20040235536 in view of Liu, US 7295827.
Regarding Claims 1, 14, Kim discloses establish an agreement between the wireless communication device and the wireless communication network defining inactive time instances and listening time instances, wherein the wireless communication device is operating in a sleep mode during the inactive time instances and the wireless communication device is operating in an active mode during the listening time instances (Paragraph 0033-0035, 0163-0172, Fig. 2, Fig. 12).  Examiner submits that an agreement defining listening time instances is clearly disclosed in Paragraphs 0033-0035, where these fixed agreed upon listening time instances as requested by the subscriber and authorized by the network is disclosed in Figure 2.  Furthermore, per Paragraph 0166 and 0168, agreed upon inactive time instances occurs when receiving the sleep request message for requesting a new sleep interval and transmitting a sleep response message including an appropriate new sleep interval.  This agreement for inactive time instance is further shown repeatedly ongoing per steps 1231 – 1239.  Kim discloses transitioning between a plurality of modes, 
Regarding Claims 2, Liu discloses transitioning from the first mode to the second mode is based, at least in part, on the one or more sleep rules; and transitioning from the second mode to the first mode is based, at least in part, on the one or more sleep rules (Column 2 lines 60- Column 3 line 55; Table (Column 3 lines 15-30); Column 5 line 55-Column 6 line 8).  
Regarding Claim 3, Kim discloses receiving, at the wireless communication device, one or more packets from the transmitter while the wireless communication device is operating in the active mode (Paragraph 0158-0162; Figure 11).  
Claim 5, Kim discloses wherein the establishing an agreement further comprises the wireless communication device requesting an agreement from the wireless communication network to define the inactive time instances and the listening time instances (Paragraph 0158-0162; Figure 11).  
Regarding Claims 6, Kim discloses transitioning from one of the first mode and the second mode to a third mode, wherein the wireless communication device listens only to a paging channel while operating in the third mode (Paragraph 0158-0162; Figure 11).  
Regarding Claims 7, Kim discloses wherein the third mode comprises a paging state (Paragraph 0158-0162; Figure 11).  
Regarding Claims 8, Kim discloses while the wireless communication device is operating in the third mode, receiving a paging message; and transitioning from the third mode to one of the first mode and the second mode based, at least in part, on the wireless communication device receiving the paging message (Paragraph 0158-0162; Figure 11).  
Regarding Claims 9, Kim discloses wherein the wireless communication device uses a first type of identifier while operating in the first mode and while operating in the second mode, and wherein the wireless communication device uses a second type of identifier while operating in the third mode (Paragraph 0158-0162; Figure 11).  
Regarding Claims 10, Kim discloses wherein identifiers of the first type are shorter than identifiers of the second type. (Paragraph 0158-0162; Figure 11).  
Claim 11, Kim discloses wherein the first type of identifier comprises a short Radio Network Temporary Identifier (RNTI), and wherein the second type of identifier comprises a long RNTI (Paragraph 0158-0162; Figure 11).  
Regarding Claim 12, Kim discloses wherein the wireless communication device uses a first type of identifier while operating in the third mode, and wherein transitioning from the third mode to one of the first mode and the second mode comprises receiving signaling indicating a second type of identifier for use by the wireless communication device while the wireless communication device is operating in the first mode or the second mode (Paragraph 0158-0162; Figure 11).  
Regarding Claims 13, Kim discloses wherein transitioning to the third mode is based, at least in part, on a timer (Paragraph 0158-0162; Figure 11).  
Regarding Claims 15, Liu discloses transitioning from the first mode to the second mode is based, at least in part, on the one or more sleep rules; and transitioning from the second mode to the first mode is based, at least in part, on the one or more sleep rules (Column 2 lines 60- Column 3 line 55; Table (Column 3 lines 15-30); Column 5 line 55-Column 6 line 8).  
Regarding Claim 16, Kim discloses receiving, at the wireless communication device, one or more packets from the transmitter while the wireless communication device is operating in the active mode (Paragraph 0158-0162; Figure 11).  
Regarding Claim 18, Kim discloses wherein the establishing an agreement further comprises the wireless communication device requesting an agreement from the wireless communication network to define the inactive time instances and the listening time instances (Paragraph 0158-0162; Figure 11).  
Claims 19, Kim discloses transitioning from one of the first mode and the second mode to a third mode, wherein the wireless communication device listens only to a paging channel while operating in the third mode (Paragraph 0158-0162; Figure 11).  
Regarding Claims 20, Kim discloses wherein the third mode comprises a paging state (Paragraph 0158-0162; Figure 11).  
Regarding Claims 21, Kim discloses while the wireless communication device is operating in the third mode, receiving a paging message; and transitioning from the third mode to one of the first mode and the second mode based, at least in part, on the wireless communication device receiving the paging message (Paragraph 0158-0162; Figure 11).  
Regarding Claims 22, Kim discloses wherein the wireless communication device uses a first type of identifier while operating in the first mode and while operating in the second mode, and wherein the wireless communication device uses a second type of identifier while operating in the third mode (Paragraph 0158-0162; Figure 11).  
Regarding Claims 23, Kim discloses wherein identifiers of the first type are shorter than identifiers of the second type. (Paragraph 0158-0162; Figure 11).  
Regarding Claim 24, Kim discloses wherein the first type of identifier comprises a short Radio Network Temporary Identifier (RNTI), and wherein the second type of identifier comprises a long RNTI (Paragraph 0158-0162; Figure 11).  
Regarding Claim 25, Kim discloses wherein the wireless communication device uses a first type of identifier while operating in the third mode, and wherein transitioning from the third mode to one of the first mode and the second mode comprises receiving 
Regarding Claims 26, Kim discloses wherein transitioning to the third mode is based, at least in part, on a timer (Paragraph 0158-0162; Figure 11).  

Response to Arguments
Applicant’s arguments have been considered but are unpersuasive.  Examiner submits that Kim discloses establish an agreement between the wireless communication device and the wireless communication network defining inactive time instances and listening time instances, wherein the wireless communication device is operating in a sleep mode during the inactive time instances and the wireless communication device is operating in an active mode during the listening time instances (Paragraph 0033-0035, 0163-0172, Fig. 2, Fig. 12).  Examiner submits that an agreement defining listening time instances is clearly disclosed in Paragraphs 0033-0035, where these fixed agreed upon listening time instances as requested by the subscriber and authorized by the network is disclosed in Figure 2.  Furthermore, per Paragraph 0166 and 0168, agreed upon inactive time instances occurs when receiving the sleep request message for requesting a new sleep interval and transmitting a sleep response message including an appropriate new sleep interval.  This agreement for inactive time instance is further shown repeatedly ongoing per steps 1231 – 1239.  

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKUR JAIN whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000